Citation Nr: 1818076	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased disability ratings for residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome, currently evaluated as 20 percent disabling based on limited motion of the lumbar spine, and as 20 percent disabling for associated neurological deficits of the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and S.G.



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in February 2017, and was denied. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2017, the Court granted a Joint Motion for Remand (JMR).  The February 2017 decision was vacated and the claim was remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2017 JMR agreed that the claim should be remanded for a new examination that complied with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59.  As such, the claim should be remanded and the Veteran should be afforded an examination to address the severity of his residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome, to include associated neurological deficits.  The examination should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  As the lumbar spine does not have an opposite joint, measurements of an opposite undamaged joint are not required.  If the examiner determines that such testing cannot be performed or is otherwise inappropriate, a rationale should be provided.

Finally, an attempt should be made to obtain any outstanding VA medical records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records not already of record relating to the claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the nature and severity of his residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome, to include associated neurological deficits.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome that results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any associated objective neurological abnormalities (to include service-connected neurological deficits of the left leg), and assess the current severity of any such abnormalities.  

The examiner should clearly outline the rationale for any opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




